NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
AMPERION, INC.,
Plaintiff-Appellant,
V.
CURRENT GROUP, LLC,
CURRENT COMMUNICATIONS SERVICES, LLC,
CURRENT TECHNOLOGIES, LLC, AND
ONCOR ELECTRIC DELIVERY COMPANY LLC,
Defendants-Appellees. '
2012-1073
Appea1 from the United States District Court for the
Southern District of New York in case no. 10-CV-5362,
Judge Naomi Reice Buchwald.
ON MOTION
ORDER
An1perion, Inc. moves without opposition to withdraw
its appea1.
Upon consideration thereof
IT ls ORDERE:o THAT:

AMPERION V. CURRENT GROUP 2
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.
FoR THE CoURT
UEC 1 4 2011 151 aaa H0rba1y
CCf
s21
Date J an Horba1y
Clerk
B1air C. Fensterstock, Esq.
Lori R. Mason, Esq.
Issued As A Mandate: DEC 1 4 2011
FlLED
N.s. conn 0F APP£ALs ron
ma FEoERAL clRcurr
viii 14 2011
JANHORBAI.Y 4
CLERK